Citation Nr: 0033352	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied service 
connection for PTSD.

A videoconference hearing was held on September 19, 2000, 
before the undersigned, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


REMAND

The veteran contends that he is entitled to be service-
connected for PTSD, since he believes that this psychiatric 
disability is currently manifested and is causally related to 
incidents that occurred while serving on active duty in the 
Republic of Korea that were indelibly traumatic and stressful 
to him.  After a review of the evidentiary record, the Board 
is of the opinion that additional development should be 
undertaken before appellate review of the matter on appeal.  
In particular, the Board notes that there are service and VA 
records that have yet to be associated with the file, and 
that additional development of the stressors claimed by the 
veteran needs to be conducted at this time.  It is also felt 
that, provided the claimed stressors are verified, the 
veteran should then be examined by VA, to clarify whether he 
in fact currently suffers from the claimed PTSD, especially 
since it is not clear from the record that that disability is 
indeed currently manifested.

Regarding the evidence still not of record, the Board notes 
that it appears that the RO has not yet attempted to secure a 
copy of the veteran's DA Form 20, which would certainly be 
pertinent to a case such as the present one.  Also, the Board 
notes that the veteran said, at a June 1999 RO hearing, that 
he started getting VA mental health treatment for PTSD 
symptomatology in August 1969, that is, approximately three 
months after his discharge from active military service, and 
he also indicated, according to a February 1998 VA medical 
record, that he had applied for disability pension from the 
Social Security Administration (SSA).  He thereafter stated, 
at the September 2000 videoconference hearing, that he had 
last received VA mental health treatment on July 3, 2000.  
Copies of all this evidence is not yet of record, and should 
therefore be secured.

Regarding the claimed stressors, the Board notes that the 
veteran has yet to provide a statement with details 
sufficient to lead VA to request their verification through 
the appropriate channels.  If at least one of the claimed 
stressors is verified, the RO should then schedule a VA 
mental disorders examination, in order to clarify if the 
veteran currently suffers from the claimed PTSD, secondary to 
the confirmed stressor, or stressors.

In view of the above, this case is remanded to the RO for the 
following additional development:

1.  The RO should secure a copy of the 
veteran's service records that are not 
yet in the file, to include his DA Form 
20.

2.  The RO should also ask the veteran to 
indicate, in writing, whether he has 
indeed filed for disability benefits from 
the SSA, and if he has, whether he is 
currently in receipt of such benefits.  
If he responds in the affirmative to 
either question, he should then inform 
the RO of the approximate date of the SSA 
favorable decision, and should also 
authorize the RO, in writing, to request 
copies of all such records on his behalf.  
The RO should then act accordingly.

3.  The RO should also ask the veteran to 
provide the names and general locations 
of all the VA medical facilities at which 
he has received mental health treatment 
throughout the years, including the one 
at which he has said he started receiving 
mental health treatment in August 1969.  
The RO should then review the file and 
secure copies of all VA inpatient and/or 
outpatient records that have not yet been 
associated with the file, including those 
records reflecting recent mental health 
treatment (such as that allegedly 
received on July 3, 2000).

4.  The RO should also ask the veteran to 
provide a written, legible statement, 
with details about all his claimed 
stressors, sufficient enough to warrant 
an attempt to verify them.  The statement 
should include, for each claimed 
stressor:  (a) the approximate date of 
the incident; (b) the approximate 
location of the incident; (c) a detailed 
description of the claimed stressful 
incident; (d) a list of the names of all 
individuals who were injured and/or 
killed during the claimed stressful 
incident, if any; and (e) a brief 
statement explaining the manner in which 
that particular incident still currently 
bothers him (i.e., whether he re-lives it 
in flashbacks, nightmares, etc.).

5.  Once the RO has obtained the above 
statement from the veteran, an attempt 
should be made to verify each claimed 
stressors, through the pertinent 
channels.  Thereafter, if, but only if, 
at least one of the claimed stressors is 
verified, the RO should schedule a VA 
mental disorders examination, in order to 
clarify if the veteran currently suffers 
from the claimed PTSD or not, and if he 
does, whether, the PTSD is indeed 
secondary to the confirmed stressor, or 
stressors.  The notification to report 
should include a reminder of the 
potential consequences of failing to 
report for a scheduled medical 
examination.

The examiner should be first and foremost 
informed of the specific stressor, or 
stressors, that have been verified by VA, 
and should then be informed that, for VA 
purposes, that is the only stressor, or 
stressors, that must be considered as the 
potential cause, or causes, of the 
claimed PTSD.

The examiner should then be asked to 
review the record, to include the 
veteran's service and service medical 
records, examine the veteran and 
indicate, in a legible report:  (a) 
whether the veteran indeed currently 
suffers from PTSD, as he claims; and, if 
he does, (b) whether in the examiner's 
opinion, it is as likely as not that the 
confirmed stressor, or stressors, 
triggered the onset of the diagnosed 
PTSD, irrespective of when it was 
initially diagnosed.

The examiner should state in the report 
whether he or she had an opportunity to 
review the file prior to the examination, 
and should also be asked to thoroughly 
explain the rationale for his or her 
medical opinion.

6.  After the above development has been 
undertaken and all the newly received 
evidence has been associated with the 
file, the RO should re-adjudicate the 
veteran's claim for service connection 
for PTSD, making sure to review all the 
pertinent evidence of record.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
private attorney a Supplemental Statement 
of the Case, with sufficient time to 
respond therein.  Thereafter, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



